department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sbse area detroit michigan from lawrence h schattner chief branch collection bankruptcy summonses subject default of offer-in-compromise this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether the internal_revenue_service service may unilaterally default a joint offer_in_compromise when taxpayer-husband breached his obligations under a separate but related offer_in_compromise on the basis of an oral agreement tying the two offers together conclusions no treasury regulations specifically require that offers in compromise be reduced to writing and thus cannot be altered by an oral agreement facts a joint offer_in_compromise was accepted by the service to resolve taxpayers’ outstanding income_tax liabilities the notice of acceptance stated our acceptance is subject_to the terms and conditions on the enclosed form_656 offer_in_compromise taxpayers fulfilled their obligations under the offer_in_compromise by paying the total due plus interest the service also accepted taxpayer-husband’s individual offer_in_compromise to resolve his outstanding employment_tax liabilities the notice of acceptance contained the same language as above taxpayer-husband never made any payments under his offer_in_compromise and the service defaulted both compromise agreements according to your memo it was the practice of the local offer_in_compromise group to inform taxpayers orally that individual and joint agreements were tied together your memo does not state if taxpayers in this case were specifically told that default of one offer would result in default of the other and whether taxpayers agreed your memo also states that current practice is to make agreements tying the two offers together in writing law and analysis the nature of an offer_in_compromise an offer_in_compromise is a statutory creation sec_7122 states the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense and the attorney_general or_his_delegate may compromise any such case after reference to the department of justice for prosecution or defense sec_7122 thus any offer_in_compromise is to be strictly construed according to the statutory requirements 278_us_282 klien v commissioner 899_f2d_1149 11th cir 510_f2d_112 5th cir it has also been said that an offer_in_compromise is a contract and is subject_to the general rules governing contracts 372_f2d_352 3rd cir 303_f2d_1 5th cir 429_fsupp_42 s d tex however the rules of contracts cannot abrogate the statutory requirements governing offers in compromise bowling f 2d pincite requirement of a writing temporary sec_301_7122-1t c requires that all offers in compromise be submitted in writing on forms prescribed by the service in accordance with this regulation the service now requires that all offers must be submitted on form_656 irm 1acceptances must also be in writing temp sec_301_7122-1t d these writing requirements were also in effect when the offers at issue were accepted see sec_301_7122-1 in 810_f2d_209 d c cir a taxpayer challenged the treasury regulation’s writing requirement arguing that he had a binding oral compromise_agreement pierre boulez ran afoul of u s tax law by failing to include certain income on his tax returns id pincite after extensive negotiations boulez reached an oral compromise_agreement with the service id in an unrelated audit the service discovered more tax deficiencies and issued a notice_of_deficiency id pincite boulez argued that the oral agreement settled all of his tax_liabilities including these newly discovered deficiencies and was binding on the service id the court_of_appeals disagreed and found that sec_301_7122-1 required an offer_in_compromise to be set out in writing and that this requirement was entirely reasonable and a wholly permissible interpretation of sec_7122 boulez f 2d pincite in addition the court stated that the writing requirement could not simply be overlooked as it is a fundamental tenet of formalizing agreements id pincite thus because the agreement did not conform to statutory requirements it was not binding on the service the holding of boulez was followed in in re 159_br_792 bankr n d ohio aff’d 175_br_915 n d ohio aff’d 78_f2d_241 6th cir ohio the aberl court refused to find that oral negotiations between a taxpayer and the service constituted an offer_in_compromise this court agrees that ‘ sec_301_7122-1 which requires that all compromises be reduced to writing has the force and effect of law and that the irs lacked authority to waive it ’ in re aberl b r pincite citing boulez f 2d pincite alteration in original citations omitted the issue you have presented however deals with an oral term within a written offer_in_compromise rather than an entirely oral agreement in keating v united_states 794_fsupp_888 d neb the district_court concluded that an oral agreement could not supersede the written terms of form_656 the keatings submitted a written offer_in_compromise on form_656 which expressly informed taxpayers that the united_states would retain any_tax refunds that arose within the period of the offer id pincite the keatings then negotiated with the service to increase the amount of their offer with the oral understanding that the service would refund any_tax overpayments notwithstanding the language of form_656 id the service kept the keatings’ refund and applied it to their tax_liability id pincite the district_court stated even assuming that an oral agreement existed between the parties that attempted to supersede form_656 an oral agreement with the internal_revenue_service with respect to federal_income_tax liability cannot bind the government the internal_revenue_code and the treasury regulations specifically require a written offer and acceptance of an offer_in_compromise citations omitted id pincite thus according to the statutory scheme and regulations governing offers in compromise an oral term cannot be added to a written offer but see 823_fsupp_845 d colo denying summary_judgment because plaintiffs should have been allowed to show an oral modification to their offer_in_compromise without a contract term tying the two offers together they must each stand alone the joint offer_in_compromise has been fully paid assuming taxpayers have complied with all of the filing and payment requirements of the i r c for the five year period following acceptance of their offer as required by condition d of form_656 rev the liability has been extinguished see temp sec_301_7122-1t d sec_301_7122-1 contract rules governing oral terms it is our position that sec_7122 and the regulations thereunder govern the requirements of an offer_in_compromise and that pursuant to these authorities all the terms of the offer and acceptance of the offer must be in writing even under general contract principles we believe the conclusion would be the same at the outset in considering an offer_in_compromise a court should look to the rules applicable to contracts generally lane f 2d pincite see also 211_f2d_669 7th cir applying common_law when analyzing a compromise_agreement with the service the parole_evidence_rule governs when testimony will be allowed to prove an oral term of a written contract the general_rule is that evidence of a prior or contemporaneous agreement not included in an integrated writing is not admissible to prove the existence of that agreement restatement second of contracts sec_215 sec_216 samuel williston williston on contracts sec_631 3d ed parole evidence is admissible to prove that the writing is not integrated the writing is only partially integrated the meaning of the writing illegality fraud duress mistake lack of consideration or other invalidating cause grounds for recission reformation specific performance or other remedy restatement second of contracts sec_214 thus parole evidence may be used to show that an agreement is not integrated if the service were able 2it does not matter that the keating court dealt with an attempt to supersede a written term of the offer whereas this case deals with an attempt to add a consistent term because the analysis under the statutory scheme is the same oral agreements are not enforceable 3michigan law is in accord with the common_law on parole evidence nag enterprise inc v all state industries inc mich uaw-gm human resource center v ksl recreation corp mich app to prove that form_656 is not integrated then it could introduce evidence of a contemporaneous oral agreement to tie the two offers in compromise together an agreement is determined to be integrated when the writing constitutes a final expression of one or more terms of an agreement restatement second of contracts whether an agreement is integrated is to be determined by the court however written agreements are presumed to be integrated id samuel williston williston on contracts 3d ed this presumption is particularly strong when the parties use a standardized agreement restatement second of contracts sec_211 even if an agreement is not fully integrated courts generally will not allow parole evidence of an additional term if that term would normally be included in that type of agreement arthur linton corbin corbin on contracts sec_583 a further hazard for the service is the rule that in choosing among the reasonable meanings of a promise or agreement or a term thereof that meaning is generally preferred which operates against the part who supplies the words or from whom a writing otherwise proceeds restatement second of contracts a court is particularly likely to construe a contract against the government as the drafting party restatement second of contracts cmt a the use of parole evidence is decided on a case by case basis by the courts however given the rules of contracts as discussed above it is unlikely that the service would prevail in proving that form_656 is an unintegrated agreement and that evidence of an oral agreement should be admitted this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact the attorney assigned to this matter at 4michigan law is in accord hanley v porter mich stark v kent products inc mich app elby v livernois eng’g co mich app
